EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-16 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

Son (US PGPub./Pat. 11289635) teaches a light emitting diode display apparatus comprises a pixel disposed on a substrate and configured to display an image. The pixel includes a first light emitting portion configured to connect with a first gate line disposed in a first direction, a data line disposed in a second direction which is perpendicular to the first direction, and a first driving power line which is parallel to the data line, a second light emitting portion configured to connect a second gate line which is parallel to the first gate line, the data line, and the first driving power line, a common connection pattern configured to connect with the first light emitting portion and the second light emitting portion in common, and a third light emitting portion configured to connect between the second driving power line and the common connection pattern. Some of the common connection pattern is configured to overlap with the second driving power line.

CAO et al. (US PGPub./Pat. 20210359182) teach a driving substrate, a method for preparing the same, and a display device. The driving substrate includes: a base substrate; a stress buffer layer located on the base substrate; a plurality of first wirings located on a surface of the stress buffer layer away from the base substrate; a first insulating layer located on a surface of the first wiring away from the base substrate; a plurality of second wiring structures located on a surface of the first insulating layer away from the base substrate; a second insulating layer located on a surface of the second wiring structure away from the base substrate; an electronic element located on a surface of the second insulating layer away from the base substrate.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a driving substrate including 

“…one of the plurality of signal wirings being of a single-layer structure and having a thickness greater than a threshold
… each of the plurality of second pads being connected to a common electrode line in the plurality of signal wirings.” (Claim 1; Claim 12 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571 )270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628